 


109 HCON 106 IH: Expressing the sense of Congress that a site in Arlington National Cemetery should be provided for a memorial marker to honor the memory of the 40 members of the Armed Forces who lost their lives in the air crash at Bakers Creek, Australia, on June 14, 1943.
U.S. House of Representatives
2005-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. CON. RES. 106 
IN THE HOUSE OF REPRESENTATIVES 
 
March 17, 2005 
Mrs. Capito submitted the following concurrent resolution; which was referred to the Committee on Veterans’ Affairs
 
CONCURRENT RESOLUTION 
Expressing the sense of Congress that a site in Arlington National Cemetery should be provided for a memorial marker to honor the memory of the 40 members of the Armed Forces who lost their lives in the air crash at Bakers Creek, Australia, on June 14, 1943. 
 
Whereas during the Second World War, the United States Army Air Corps established rest and recreation facilities in Mackay, Queensland, Australia; 
Whereas from the end of January 1943 until early 1944, thousands of United States servicemen were ferried from jungle battlefields in New Guinea to Mackay; 
Whereas these servicemen traveled by air transport to spend an average of 10 days on a rest and relaxation furlough; 
Whereas they usually were carried by two B-17C Flying Fortresses converted for transport duty; 
Whereas on Monday, June 14, 1943, at about 6 a.m., a B-17C, Serial Number 40-2072, took off from Mackay Airport for Port Moresby; 
Whereas there were 6 crew members and 35 passengers aboard; 
Whereas the aircraft took off into fog and soon made two left turns at low altitude; 
Whereas a few minutes after takeoff, when it was five miles south of Mackay, the plane crashed at Bakers Creek, killing everyone on board except Corporal Foye Kenneth Roberts of Wichita Falls, Texas, the sole survivor of the accident; 
Whereas the cause of the crash remains a mystery, and the incident remains relatively unknown outside of Australia; 
Whereas United States officials, who were under orders not to reveal the presence of Allied troops in Australia, kept the crash a military secret during the war; 
Whereas due to wartime censorship, the news media did not report the crash; 
Whereas relatives of the victims received telegrams from the United States War Department stating little more than that the serviceman had been killed somewhere in the South West Pacific; 
Whereas the remains of the 40 crash victims were flown to Townsville, Queensland, where they were buried in the Belgian Gardens United States military cemetery on June 19, 1943; 
Whereas in early 1946, they were disinterred and shipped to Hawaii, where 13 were reburied in the National Memorial Cemetery of the Pacific, and the remainder were returned to the United States mainland for reburial; 
Whereas 15 years ago, Robert S. Cutler was reading his father’s wartime journal and found a reference to the tragic B-17C airplane accident; 
Whereas this discovery inspired Mr. Cutler to embark upon a research project that would consume more than a decade and take him to Australia; 
Whereas retired United States Air Force Chief Master Sergeant Teddy W. Hanks, of Wichita Falls, Texas, who lost four of his World War II buddies in the crash, compiled a list of the casualties from United States archives in 1993 and began searching for their families; 
Whereas the Bakers Creek Memorial Association, in conjunction with the Washington Post and retired United States Army genealogy experts Charles Gailey and Arvon Staats, located 23 additional families of victims of the accident during the past two years; 
Whereas Joy Shingleton, Donnie Tenney, Wendy Andrus, and Wilma Post, the family of Army Air Corps Corporal Edward J. Tenney, of Buckhannon, West Virginia, helped to bring this recently uncovered World War II tragedy to light; and 
Whereas as of February 24, 2005, the commander of the United States Fifth Air Force officially has notified the relatives of 36 of the 40 victims: Now, therefore, be it 
 
That it is the sense of Congress that an appropriate site in Arlington National Cemetery should be provided for a memorial marker to honor the memory of the 40 members of the Armed Forces of the United States who lost their lives in the air crash at Bakers Creek, Australia, on June 14, 1943, provided that the Secretary of the Army have exclusive authority to approve the design and site for the memorial marker. 
 
